DETAILED ACTION

This communication is in response to Application No. 17/239,277 filed on 4/23/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2021 and 2/8/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, 13-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (hereinafter Kaplan)(US 2017/0063681) in view of Karaoguz et al. (hereinafter Karaoguz)(US 2013/0250769).
Regarding claims 1, 11, and 20, Kaplan teaches as follows:
a first router (interpreted as an augmented IP router 1 (hereinafter AIPR 1) 408 in figure 4) of a plurality of routers of a network (AIPRs and routers in figure 4), the first router comprising: 
processing circuitry; and a memory operably coupled to the processing circuitry and comprising instructions configured to cause the processing circuitry to (an AIPR 800 and all or a portion of its components 802-824 may be implemented by a processor executing instructions stored in a memory, hardware, firmware or combinations thereof, see, para. [0127] and figure 8): 
receive a session between a client device and a network service instance hosted by a server (a source client node 426 (equivalent to applicant’s client device) initiates a session with a destination service node 428 (equivalent to applicant’s server). For example, the source client 426 may request a web page, and the destination service node 428 may include a web server, see, para. [0073]), the session comprising a forward packet flow (interpreted packet from the source client node toward destination service)(at 1102, an intermediate node obtains a lead packet of a plurality of packets in a session, see, para. [0120] and figure 11) and a reverse packet flow (interpreted as backward packet from the destination service to the source client node)(at 1114, a backward message (e.g., a packet, referred to as a “backward packet”) is received through an electronic input interface of the intermediate node, see, para. [0122] and figure 11), and wherein the network connects the client device to the network service instance (the source client 426 may request a web page, and the destination service node 428 may include a web server, see, para. [0073]);
forward, along the first path, network traffic for the session between the client device and the network service instance (This information is used to forward subsequent packets, from waypoint to waypoint, forward to the destination service 428, along the same path as the lead packet, see, para. [0082] figure 4), the forwarding including modifying a first packet of at least one of the forward packet flow and the reverse packet flow of the session (AIPR 1 408 modifies the lead packet to indicate the lead packet has been handled by an AIPR. In some embodiments, the AIPR 1 408 stores the unique identifier of the session and, if not included in the unique identifier, the AIPR's network address in the packet to produce a modified lead packet, see, para. [0077] and figure 4) to include: 
a header comprising a source address of the first router and a destination address of a second router of the plurality of routers along the first path or the second path (each waypoint AIPR identifies packets associated with a session using a 5-tuple of information including a source address, a source port number, a destination address, a destination port number, and a protocol identifier, see, para. [0129] and figure 9); and 
a portion of metadata specifying a session identifier for the session (a session identification column 902 includes sub-columns for the source client 904 and the destination service 906, see, para. [0104] and figure 9).
Kaplan also teaches that conventional router only looks at the Layer 3 addresses to make a forwarding decision, plus optionally other information in the head for hints, such as quality of service (QoS) requirements (see, para. [0054]). 
But Kaplan does not explicitly teach of selecting a path based on session performance requirements.
Karaoguz teaches as follows:
the cell phone 140 sends a communication session set-up request to the NM server 110. The request comprises various information such as, for example, a client application QoS profile (client application requirements)(equivalent to applicant’s session performance requirements), identity identifiers such as IP address of the NM server 110, port numbers used for identifying application data, and/or candidate access networks that the cell phone 140 uses (see, para. [0043] and figure 4)(equivalent to applicant’s receiving session performance requirements for a session);
where the NM server 110a is operable to determine a route, generate a session ID, and create or determine a session profile (equivalent to applicant’s obtaining metrics of session establishment). The created session profile comprises the determined route information, the generated session ID, time-of-live, type-of-service, and/or QoS profile (see, para. [0043])(equivalent to applicant’s determining the one or more metrics of session establishment of the session do not satisfy the one or more session performance requirements for the session); and
there may be instances when a degraded serving delivery route (equivalent to applicant’s first path) in a supporting network such as the core communication network 120 causes unsatisfactory QoS performance associated with the particular service. The system of FIG. 1 is configured to support a soft handover for the communication session, for example, to provide a more satisfied QoS. In this regard, associated clients such as the cell phone 140 is enabled to detect a communication session handover request for delivery of further content of the particular service via a secure alternate delivery route (equivalent to applicant’s second path)(see, para. [0054])(equivalent to applicant’s in response to determining that the one or more metrics of session establishment of the session do not satisfy the one or more session performance requirements for the session, forward, along the second path).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan with Karaoguz to include selecting a route based on required QoS profile and forwarding to other route based on QoS performance as taught by Karaoguz in order to dynamically forward the current session traffic to other qualified alternate path.
Regarding claims 3 and 13, Karaoguz teaches as follows:
the detected communication session handover request is triggered based on QoS performance associated with the received contents of the particular service (see, para. [0055]); and 
the CCMM 304 comprises suitable logic, circuitry, and/or code that are operable to monitor network connectivity as well as, for example, the available bandwidth, transmission delay, and error rate of the connected access networks such as the access networks 130a-130c (see, para. [0035]).
Therefore, Karaoguz teaches of monitoring a state of the session. 
Therefore, they are rejected for similar reason as presented above. 
Regarding claims 4 and 14, Kaplan teaches as follows:
wherein the session comprises a Transmission Control Protocol (TCP) session (some of these techniques are protocol-specific. For example, a TCP session is initiated according to a well-known three-part handshake involving a SYN packet, a SYN-ACK packet and an ACK packet, see, para. [0096]).
Regarding claims 6 and 16, Karaoguz teaches as follows:
the CCMM 304 comprises suitable logic, circuitry, and/or code that are operable to monitor network connectivity as well as, for example, the available bandwidth, transmission delay (equivalent to applicant’s latency), and error rate of the connected access networks such as the access networks 130a-130c (see, para. [0035]).
Therefore, they are rejected for similar reason as presented above. 
Regarding claims 8 and 18, Kaplan teaches as follows:
the modified lead packet is forwarded to the next node though an intermediate node electronic output interface to the IP network, the electronic output interface being in communication with the IP network. In accordance with another exemplary embodiment of the invention, an intermediate routing device is configured to direct packets of a session from an originating node toward a destination node in an IP network. The intermediate routing device includes a plurality of communication interfaces for sending and receiving IP packets over an IP network (see, para. [0010]-[0011]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan in view of Karaoguz to include multiple output communication interfaces in order to quickly forward current traffic to the other network or path.
Regarding claim 9, Kaplan in view of Karaoguz teaches similar limitations as presented above in the rejections regarding claim 1.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (hereinafter Kaplan)(US 2017/0063681) in view of Karaoguz et al. (hereinafter Karaoguz)(US 2013/0250769), and further in view of Zahemszky et al. (hereinafter Zahemszky)(US 2019/0021065).
Regarding claims 2 and 12, Kaplan in view of Karaoguz does not teach the metrics of session establishment.
Zahemszky teaches as follows:
the page download time an important metric, which is typically affected by the session establishment time of the TCP sessions (see, para. [0115])(equivalent to applicant time to establish the session).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan in view of Karaoguz with Zahemszky to include session establishment time as a session establishment metrics in order to efficiently establish a session. 

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (hereinafter Kaplan)(US 2017/0063681) in view of Karaoguz et al. (hereinafter Karaoguz)(US 2013/0250769), and further in view of Fagan (US 2021/0144050)
Regarding claims 5, 7, 15, and 17, Kaplan in view of Karaoguz teaches all limitations as presented above except for the SLA requirement nor blackholing.
Fagan teaches as follows:
network performer 220 may receive and analyze traffic received and/or transmitted by, and/or destined to SGW 210. For example, network performer 220 may analyze performance metric information relating to user plane traffic, such as latency, packet error rate, packet drop rate (equivalent to applicant’s blackholing of network traffic ), reliability, bit rates, throughput, jitter, traffic class, round trip time (RTT), and/or other quality of service (QoS), service level agreement (SLA), key performance indicators (KPIs), Quality of Experience (QoE) parameters and values (see, para. [0049] and figure 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan in view of Karaoguz with Fagan to include the well-known performance metric information including packet drop rate and SLA as taught by Fagan in order to efficiently analyze traffic.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (hereinafter Kaplan)(US 2017/0063681) in view of Karaoguz et al. (hereinafter Karaoguz)(US 2013/0250769), and further in view of Atlas et al. (hereinafter Atlas)(US 2013/0286846).
Regarding claims 10 and 19, Kaplan in view of Karaoguz teaches all limitations as presented above except for load balancing feature of the router.
Atlas teaches as follows:
Router 28 employs equal-cost multipath (ECMP) routing techniques to distribute network traffic load over multiple equal-cost paths through the network (see, para. [0054] and figure 2); and 
source router 212 computes an amount of bandwidth associated with each of a plurality of selected paths between source router 212 and destination router 214, and load-balances traffic proportionally to each next-hop based upon the computed amounts of bandwidth to be sent to that next-hop for the paths (see, para. [0089] and figure 7).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan in view of Karaoguz with Atlas to include the equal-cost multipath (ECMP) routing techniques as taught by Atlas in order to efficiently distribute network traffic load over multiple paths. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
May 13, 2022